Title: To George Washington from John Jay, 10 May 1779
From: Jay, John
To: Washington, George



Sir
Philadelphia 10th may 1779

Enclosed is a Copy of a Letter from the minister of France to Congress of the 9th Inst. and of an act of this Day expressing the Sense of Congress that your Excellency consider yourself at Liberty to direct the military operations of these States in such manner as you may think expedient.
The Intelligence conveyed by the Letter from the minister is important, and may occasion alterations in the Plan for the ensuing Campaign. Congress confide fully in your Excellency’s Prudence and Abilities; and I am directed to signify to you their wish, that neither an undue Degree of Delicacy or Diffidence may lead you to place too little Reliance on your own Judgment, or persuade you to make any further Communications of your Designs than necessity or high Expedience may dictate. I have the Honor to be with the greatest Respect & Esteem your Excellencys most obt Servt
John Jay
